Exhibit 99 For Immediate Release Five Star Products, Inc. Reports Second Quarter Results NEW YORK, August 15, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced revenue of $31.4 million for the three months ended June 30, 2008, a 12.5% decrease from the $35.9 million reported for the three months ended June 30, 2007.Net income was $98,000 for the three months ended June 30, 2008, $0.01 per basic and diluted share, compared to net income of $567,000, $0.04 per basic and $0.03 per diluted share, for the three months ended June 30, 2007. The Company reported revenue of $62.9 million for the first six months of 2008, a 4.4% decrease from the $65.8 million reported for the same period last year. Net income (loss) was ($609,000) for the first six months, $(0.04) per basic anddiluted share, compared to net income of $1,027,000, $0.07 per basic and $0.06 per diluted share, for the six month period ended June 30, 2007.The results for the six months ended June 30, 2008 include a non-cash charge of $1,096,000 related to the resignation of the former Chairman of the Board, on March 25, 2008.The results for both the three and six months ended June 30, 2008 includes selling, general and administrative expenses of $226,000 related to the Tender Offer and Merger Agreement discussed below. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense, was $648,000 for the second quarter of 2008 compared to $1,642,000 for the same period last year. There was $0 and $138,000 of stock compensation expense in the second quarter of 2008 and 2007, respectively.For the six months ended June 30, 2008, Adjusted
